Title: To James Madison from Benjamin Say, 1 October 1807
From: Say, Benjamin
To: Madison, James



Philada. October 1st: 1807 Eveng.

I hope that you will excuse me for the liberty I take of enclosing to you an Address to the President soliciting the appointment of Collector of the Port of Philadelphia  As Genl. Muhlenberg died this morning that office in consequence becomes vacant.  Shall I ask you to present it in person but if this is not convenient to enclose it in a Note with such information of me as you may think proper.  Your due attention my dear Sir to this business will confer an obligation upon me not to be effaced by time.  I suppose that there will be a number of Candidates for the Office.  I have not procured any recommendatory signatures believing them not essential but I could have obtained any reasonable number.  I am clear that your word will pass with the President for more than hundreds.  You will please to present the Address as soon as convenient if you think proper.
Mrs. Say unites with me in best respects to your amiable Lady and yourself.  Permit me to subscribe Truly Yours,

Benjn: Say

